                       Case 3:18-cv-07440-JCS Document 140 Filed 08/17/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099
                 tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                 dswanson@gibsondunn.com
            3    SHANNON E. MADER, SBN 235271
                 smader@gibsondunn.com
            4    FRANCES A. WALDMANN, SBN 313700
                 fwaldmann@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    CYNTHIA E. RICHMAN (D.C. Bar No. 492089; pro hac vice)
                 crichman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
          10     Washington, DC 11101
                 Telephone: 202.955.8500
          11     Facsimile: 202.467.0539
          12     Attorneys for Uber Technologies, Inc, Rasier LLC,
                 Rasier-CA LLC, Rasier-PA LLC, Rasier-DC LLC,
          13     Rasier-NY LLC, Uber-USA L
          14                                     UNITED STATES DISTRICT COURT

          15                                  NORTHERN DISTRICT OF CALIFORNIA

          16                                          SAN FRANCISCO DIVISION

          17     SC Innovations, Inc.                                CASE NO. 3:18-cv-07440-JCS
          18                            Plaintiff,                   [PROPOSED] ORDER RE: DEFENDANTS’
                                                                     UNOPPOSED MOTION FOR A LIMITED
          19            v.                                           DISCOVERY EXTENSION
          20     Uber Technologies, Inc.; Rasier LLC; Rasier-        The Honorable Joseph C. Spero
                 CA LLC; Rasier-PA LLC; Rasier-DC LLC;
          21     Rasier-NY LLC; Uber-USA LLC,                        Date:       August 20, 2021
                                                                     Time:       9:30 A.M. PT
          22                            Defendants.                  Place:      By videoconference
          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                       Case 3:18-cv-07440-JCS Document 140 Filed 08/17/21 Page 2 of 3


            1           Pursuant to Rule 6-3 of the Northern District of California Local Rules, Defendants filed an
            2    Unopposed Motion for a Limited Discovery Extension (the “Motion”). In support, Defendants filed a

            3    supporting declaration of Andrew Brown.

            4           Having considered the Motion and the associated declaration, the Court finds that good cause
                 for extending the fact discovery deadline has been shown because a fact witness may be unavailable
            5
                 to provide testimony by the current deadline despite the movant’s diligence.
            6
                 IT IS HEREBY ORDERED that Defendants’ Motion is GRANTED.
            7
                 Accordingly, the Court hereby ORDERS:
            8
                    1. The September 10, 2021 deadline for the completion of fact discovery is extended to July 17,
            9
                        2022 with respect to any deposition of Grégory Boutté.
          10

          11
                        August 17 2021
                 Dated: _________,
          12

          13

          14
                                                             _________________________________
          15
                                                                      HON. JOSEPH C. SPERO
          16
                                                                      chief Magistrate Judge
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                                  2
                 Case 3:18-cv-07440-JCS Document 140 Filed 08/17/21 Page 3 of 3


            1

            2

            3

            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                   3
